Citation Nr: 0409157	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.



FINDING OF FACT

The most probative evidence of record shows that the veteran 
does not currently have PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Board examines 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), for the 
pending case.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In this case, VA satisfied these duties 
to the veteran in a September 2001 VCAA letter prior to the 
rating decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, records 
from assessments on August 2001and October 2001 at VA, and a 
July 2003 examination at VA Medical Center in Memphis are on 
file.  Also, there is no indication of relevant and 
outstanding records that should be garnered.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Finally, the veteran was afforded a thorough VA examination 
in July 2003 that provided an opinion concerning the issue on 
appeal.  Thus, the Board finds that another medical 
examination is not necessary.

For all of these reasons, the Board concludes that VA 
fulfilled its duties to the veteran under the VCAA.

I.  Facts

In August 2001, the veteran filed a claim of service 
connection for PTSD.  He stated that he had flashbacks, 
nightmares, and insomnia, and that the disability began in 
1946.  The veteran's service medical records are negative for 
PTSD.  

In August 2001, the veteran received an assessment by a 
psychiatrist at the VA Medical Center (VAMC) in Memphis, who 
diagnosed the veteran as having depression.  In early October 
2001, a social worker at a VA Post-traumatic Stress Disorder 
Clinic assessed the veteran.  The veteran reported that he 
fought the last pockets of Germans; fired his gun a few times 
but not seeing the enemy; was pinned down in a foxhole to 
avoid incoming shells but no one was injured; was captured 
Germans who surrendered without a fight; and witnessed a lot 
of war damage including dead persons.  The examiner declared 
that the veteran did not endorse any life/death horrific 
experiences.  

Additionally, in late October 2001, the veteran submitted a 
completed PTSD questionnaire to VA.  He stated that he had 
gone through four major battles.  He stated that he had 
witnessed a fellow soldier being hit by a grenade, that he 
went to the soldier and dragged him to safety and put a 
tourniquet on his leg.  The veteran stated that he had 
flashbacks of this event.

In July 2003 the veteran underwent a VA examination for PTSD.  
The report noted that the claims file was reviewed during the 
assessment.  The report noted that the veteran had lost 
weight and reported nightmares.  The report noted that the 
veteran, during World War II, pursued Hitler's SS Troops into 
Austria.  The examiner used the Clinician Administered PTSD 
Scale to render a diagnosis and concluded that the veteran 
did not have PTSD for the following primary reasons:  (1) the 
veteran's description of the events during the course of his 
military career as well as the alleged difficulties in the 
present lacked sufficient detail; (2) the veteran's dreams, 
while distressing, tended not to be war-related; (3) he 
endorsed only two elements (avoiding thoughts related with 
war events and difficulty remembering alleged traumatic 
experiences) on the diagnostic criterion C, which was not 
enough to meet the necessary symptoms for criterion C; (4) 
his difficulty sleeping fulfilled only one of the necessary 
symptoms for criterion D; and (5) the veteran did not give 
specific or clear indications of some of the symptoms for 
PTSD, which called into question the overall validity of his 
responses to questions about PTSD.  The report further noted 
that since the previous assessment  in October 2001 the 
veteran neither sought nor received any treatment for PTSD.  
The examiner diagnosed the veteran as having major depressive 
disorder.  Finally, the examiner asserted that should the 
veteran endorse symptoms in the future, a diagnosis of PTSD 
at that time might be merited.

The veteran's representative submitted a written brief 
contending that the medical examiner failed to consider all 
of the evidence in the claims file and improperly diagnosed 
the veteran.


II.   Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the criteria set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

The Board concludes that the most recent VA medical 
examination, which rules out PTSD at this time, is highly 
probative evidence.  The medical examiner stated that he was 
provided with and examined the entire claims file.  The 
examiner, then, considered the veteran's history as relayed 
in his service medical records, subsequent medical records, 
filings with the VA, and lay statements.  Without evidence to 
the contrary, the Board finds that the medical examiner 
diagnosed the veteran with the veteran's history in mind.  
Moreover, the examination was conducted to specifically 
assess for the presence of PTSD, and therefore required a 
directed and focused research of the record.  See Boggs v. 
West, 11 Vet. App. 334 (1998).

The veteran did not endorse the requisite criteria on the 
DSM-IV scale.  Although he reported having distressing 
dreams, the dream images were generally not war-related.  
Additionally, the veteran did not give sufficient detail 
concerning his symptoms thereby calling into question the 
validity of his overall responses to questions about PTSD 
symptoms.  The Board is satisfied that the examiner supplied 
an informed medical opinion concerning the veteran's mental 
condition, and gave explanations for the diagnosis relating 
to the DSM-IV in compliance with regulatory law.  

There has not been a diagnosis of PTSD as required by 38 
C.F.R. § 3.304(f).  Because such a diagnosis of PTSD is 
required, entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2002). 

Although the veteran and his representative contend that the 
veteran experiences PTSD, it is established that laypersons 
are not competent to provide an opinion requiring medical 
knowledge, such as diagnosis of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, the benefit 
of the doubt doctrine is not applicable to the case. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





